194 U.S. 373 (1904)
SCHEFE
v.
ST. LOUIS.
No. 62.
Supreme Court of United States.
Argued April 12, 1904.
Decided May 16, 1904.
ERROR TO THE SUPREME COURT OF THE STATE OF MISSOURI.
Mr. G.N. Fickeissen, with whom Mr. J.D. Johnson was on the brief, for plaintiff in error.
Mr. William F. Woerner, with whom Mr. Charles W. Bates and Mr. C.R. Skinker were on the brief, for defendant in error.[1]
This case is similar to Fischer v. St. Louis, ante, p. 361, in every material particular, and, for the reasons stated in that case, is also
Affirmed.
NOTES
[1]  For abstract of arguments, see ante, p. 363.